Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 06/07/2022. Claims 1-11 is allowed. The Examiner acknowledges the amendments of claims 1-11. The previous specification objection has been withdrawn due to the newly and accepted “Abstract” dated 06/07/2022. The claim objections and 112 rejections have been withdrawn due to applicant’s amendment claims.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have an internal and external clamping device comprising a first pull rod, a second pull rod, an inner cylinder, an outer sleeve, a wedge-shaped sleeve, a hook, a clamping cylinder, a threaded push rod, a support claw ring, a spring, a washer, a nut, a support block, a rotary shaft, a jacket, a flange bush, a support plate a round step is arranged on the threaded push rod, on which the spring, the washer and the nut are sleeved; a plurality of support claws are spaced to form a support claw ring having the annular structure; each support claw is formed by connecting the front end, the rear end, and the bottom; the outer surface of the front end, used to press against the inner wall of the thin-wall tubular part and in combination with other named parts as arranged in the claim.
The teaching of Xu (US Patent No. 9,759,301) teaches it was known in the art to have a clamping apparatus (Figures 1-5 element 100) configured to clamp a cylindrical work piece (element 200) comprising a main shaft (element 10) coupled to a follow member (element 20) that connects to a plurality of linkages (element 40) in order to allow a plurality of pushing members (element 80) to be actuate and push against the workpiece in order to hold it in place. However, the above reference does not disclose the same composition of the structural device as shown above, taught nor suggested in combination with other named parts as arranged in the claim.
The teaching of Huang (CN 104607681) teaches it was known in the art to have a clamping device (Figures 1-3) used to clamp a cylindrical work piece (element 3) comprising a base (element 1) coupled to a slider bracket (element 2) in order to drive a plurality of bevel sliders (element 4) and elastic blocks (element 6) to press the workpiece outwardly. However, the above reference does not disclose the same composition of the structural device as shown above, taught nor suggested in combination with other named parts as arranged in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/16/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 16, 2022